                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                         CRIMINAL ACTION

 v.                                               NO.   03-252

 MICHAEL DILLON                                   SECTION “F”


                         ORDER AND REASONS

      The law of the case doctrine “is essential to the orderly

administration of justice,” for without it, “cases would end only

when obstinate litigants tire of re-asserting the same arguments

over and over again.”    United States v. Matthews, 312 F.3d 652,

657 (5th Cir. 2002).    The doctrine’s application in this case is

textbook.

      Continuing “to disagree with the disposition of his prior

motion[s]” and re-“insisting that he is eligible for a sentence

reduction” under Amendment 782 and 18 U.S.C. § 3582(c)(2), the

defendant Michael Dillon moves for reconsideration of two similar

motions for sentence reduction that were previously denied.         See

United States v. Dillon, 2019 WL 3779513, at *1 (E.D. La. Aug. 12,

2019).   Now for a second time, he “seeks the same relief he

previously sought; relief that was denied” by then-District Judge

Engelhardt, by the Fifth Circuit on appeal, and by this Court

again.   See id.; see also United States v. Dillon, 707 F. App’x

292 (5th Cir. 2017).

                                 1
       But   while   the   defendant’s     desire   to    pursue     a   sentence

reduction is understandable, Judge Engelhardt’s affirmed decision

on the defendant’s initial motion for Amendment 782-based sentence

reduction set forth “the law of the case” in that regard, and this

Court must assign that legal application dispositive weight in the

absence of clear error that would work a manifest injustice, new

evidence that is substantially different, or an intervening change

in controlling law.        Matthews, 312 F.3d at 657.            Because neither

such    exception    applies   here,     the   Court     again    “declines   to

reconsider what has [already] been decided” – namely, that although

the defendant is eligible for a sentence reduction, the facts of

his case do not warrant one. 1     See Dillon, 2019 WL 3779513, at *2.

                                  *        *    *

       Accordingly, IT IS ORDERED: that the defendant’s motion for

reconsideration is DENIED.

       In a similar vein, and for largely the same reasons, the

defendant’s motion to alter or amend the Court’s September 17,

2020 denial of his motion for compassionate release is DENIED.

                                New Orleans, Louisiana, June 30, 2021


                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE


1    In pleading guilty, the defendant admitted to being the
kingpin of a conspiracy to distribute between 50 and 150 kilograms
of cocaine in the New Orleans area.

                                       2
